DETAILED ACTION
This action is in reply to papers filed 12/22/2021.  Claims 1-4, 19, 22-25, 30-31 and 34-41 are pending and examined herein. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170209626A1, Published 7/27/2017. 

             				          Withdrawn Rejection (s)
Applicant's arguments filed 12/22/2021, with respect to the 112 (b) rejection of claims 22-23 has been fully considered and are withdrawn. It is noted that the rejection is withdrawn in view of Applicant’s amendment to claim 1 which now includes the term ‘macropores’.
Applicant's arguments filed 12/22/2021, with respect to the 103 (a) rejection of claims 1-4, 19, 22-25 and 30-31 as being unpatentable over Kaplan et al. (PgPub 20150283298, Filed 10/28/2013), Rerko et al. (J Shoulder Elbow Surg. 2013 Apr; 22(4):528-34), Deev et al. (Cellular Transplantation and Tissue Engineering, 2013; VIII (3): 78-85, reference AAB in IDS filed 4/27/2017), Filonenko et al. (WO2013100818A2, Published 7/10/2013) and Shea et al. (U.S. Patent US7427602B1, Published 7/17/2014) has been fully considered and is found persuasive. The 103 (a) rejection of claims 1-4, 19, 22-25 and 30-31 is withdrawn. Note that the rejection is withdrawn in view of amendments made to claim 1. 

Claim Objections
Claims 34 and 41 are objected to because of the following informalities:  
Claim 34 is copied below, in full. 


    PNG
    media_image1.png
    676
    989
    media_image1.png
    Greyscale

The third to last line of the claim recites “with miniscrews at a predetermined position during the manufacturing and producing the...” The purpose of the term ‘producing’ in this line is not readily apparent and the term appears to perform the same function as the term ‘manufacturing.’ Moreover, the purpose of the recitation following the term ‘producing’~ “the biocompatible scaffold of a predetermined shape and size comprising the external fixation elements” is not readily apparent.  It appears the recitation of a ‘predetermined shape and size’ alludes to the personalization of the scaffold of claim 1. Accordingly, this recitation is not needed in claim 34 as it is redundant in view of claim 1.  Additionally, claim 34 already recited the external element is placed in the scaffold during the manufacturing of the scaffold, thus, there is no need to recite that the scaffold comprises the external fixation element.  
Claim 41 contains a typographical error. 

    PNG
    media_image2.png
    208
    1008
    media_image2.png
    Greyscale

Note the term implant in line 1 is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 34 is copied below, in full. 


    PNG
    media_image1.png
    676
    989
    media_image1.png
    Greyscale

At the outset “the internal core made of a metal or a strong bioresorbable material” lacks antecedent basis. While the preamble does recite an internal core, it does not recite what materials the core is comprised of. Examiner suggest amending this limitation to recite “the internal core comprises a metal or a strong bioresorbable material” or something similar.
 Para. 68 which describes an internal core and external fixation is copied below, in full. 

    PNG
    media_image3.png
    312
    626
    media_image3.png
    Greyscale

When taken with para. 68, there are additional issues with claim 34. On the third line of the claim which starts with “incorporating during….”, the line should recite ‘incorporating during the manufacturing of the biocompatible scaffold the internal core’ or something similar. See lines 3-4 of para. 68. Also, with respect to the line that starts with “placing the external fixation…”, this recitation is unclear. This is because the line recites “selected from the group consisting of a miniplate with microscrews.” Examiner’s emphasis. There is no group here, as the only element recited within the ‘group’ is the miniplate with microscrews. Note that the claim (last line) also recites the term ‘elements’, however there is only one element recited.  
Claims 35-36 are included in this rejection as they depend on claim 34 and fail to clarify any of the issues set forth above. 
Appropriate correction is required. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
Claims 1-4, 19, 22-25, 30-31 and 37-40 are allowed.
Claims 34 and 41 are objected to. 
Claims 34-36 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632